Citation Nr: 1513955	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-02 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa

THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to April 1991, with a period of active duty for training from May 1984 to September 1984 and additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In February 2009, the Veteran submitted a claim of entitlement to service connection for a mental condition, to include PTSD.  VA treatment records reflect diagnoses of PTSD, adjustment disorder with depression, and generalized anxiety disorder.  Accordingly, the Board has characterized the Veteran's claim as shown on the title page.


FINDING OF FACT

The probative, competent evidence does not demonstrate that a current acquired psychiatric disability is causally or etiologically related to active duty or that a psychosis for which service connection may be granted manifested within one year of discharge from active duty.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A March 2009 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the record includes the Veteran's service treatment records, identified private treatment records, VA treatment records and examination report, and lay evidence.  The Veteran underwent VA examination in November 2012.  The VA examiner's opinion was predicated on a full reading of the Veteran's claims file, a psychiatric evaluation of the Veteran, and consideration of the Veteran's statements.  Additionally, the VA examiner provided adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Therefore, the Board finds the November 2012 VA examination and opinion are sufficient and adequate for purposes of determining service connection.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Under VA law and regulations, a personality disorder is not a disability for which service connection may be granted.  Rather, it is considered a constitutional or developmental abnormality.  See 38 C.F.R. §§ 3.303(c); 4.127 (2014).  

The Veteran asserts that he has a current acquired psychiatric disability related to active duty.  Specifically, he reports that his convoy drove past the "Mile of Death" soon after the Americans attacked, and he experienced the carnage and stench of the aftermath.  He states that he has continued to struggle with chronic sleep impairment, memory problems, difficulty with social relationships, and frequent panic attacks since his return from deployment.

With respect to a current disability, VA treatment records reflect diagnoses of PTSD, adjustment disorder with depression, and generalized anxiety disorder during the pendency of the appeal.  As such, the Board finds there is some evidence of a current disability for purposes of service connection.  With respect to an in-service event, injury, or illness, the Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of an acquired psychiatric disability.  However, the Veteran's service personnel records indicate that he received pay for duty in an imminent danger area in Southwest Asia, and as such, the Board finds there is some evidence of an in-service event for service connection purposes.

However, the November 2012 VA examiner did not find that the Veteran had an acquired psychiatric disability related to active duty.  Specifically, the VA examiner reported that the Veteran did not meet the diagnostic criteria for PTSD but rather had a diagnosis of a personality disorder not otherwise specified.  The VA examiner reviewed the Veteran's treatment records in detail and noted his history of diagnoses of acquired psychiatric disabilities, to include PTSD.  However, the VA examiner found it significant that there was no mention of distress secondary to military experiences in many of these records.  Rather, distress was noted with regard to the cessation of smoking and an unwanted divorce.  With respect to the diagnosis of PTSD, the VA examiner noted the record contained multiple negative PTSD screens and showed that the Veteran denied any significant problems with PTSD subsequent to the initial diagnosis.  Moreover, with respect to the Veteran's reported stressors, the VA examiner found they did not meet Criterion A for a diagnosis of PTSD.  Specifically, the VA examiner noted that the Veteran's first reported incident did not actually occur but was described as concern over the possibility of what could have happened.  With respect to the Veteran's two other reported stressors, the VA examiner found it significant that the Veteran denied experiencing intense fear, horror, or helplessness during the event.  

Further, the VA examiner noted that the Veteran's presentation throughout the interview was characterized by fairly dramatic responding, with endorsement of multiple mental health symptoms but an inability to provide detail about the symptoms.  The VA examiner also found the Veteran's style of responding suggested an exaggeration of symptoms, which was consistent with how the Veteran responded on psychometric testing.  In this respect, the VA examiner noted that the Veteran's response pattern suggested exaggeration of mental health symptoms.  The VA examiner also found the Veteran's self-report did not appear to be a reliable or credible picture of his emotional functioning as he clearly did not describe significant occupational or social impairment as a result of his claimed symptoms.  Additionally, the VA examiner noted that although the Veteran claimed that all of his symptoms had been very consistent since his return from deployment, he did not seek mental health treatment until 2009.  Further, his reports of symptoms following the initial indication of some PTSD-related symptoms were inconsistent in the record.  As such, the VA examiner concluded that the Veteran's most prominent clinical presentation was maladaptive personality traits consisting of a passive-aggressive nature. 

Upon review, the Board finds the probative, competent evidence does not demonstrate that the Veteran has an acquired psychiatric disability related to active duty service.  First, as noted above, a personality disorder is not a disability for which service connection may be granted, and therefore, the diagnosis provided by the November 2012 VA examiner is not sufficient to warrant service connection.  See 38 C.F.R. §§ 3.303(c); 4.127.  Second, the Board acknowledges that several VA treatment records reflect various diagnoses of acquired psychiatric disabilities, to include PTSD, depression, and generalized anxiety disorder, during the pendency of the appeal.  However, the Board affords this evidence less probative value than the November 2012 VA examiner's conclusions.  Here, it is not clear whether the VA physicians providing the diagnoses reviewed the Veteran's claims file, to include his medical history and personal reports of symptoms.  Conversely, the evidence demonstrates that the November 2012 VA examiner reviewed the Veteran's record in great detail prior to providing the opinion.  In addition, the VA examiner provided a thorough, detailed rationale for the opinion, specifically addressing the history of diagnoses and reported symptomatology.  When contemplating a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  Nieves-Rodriguez, 22 Vet. App. at 301.  

Here, it appears that the VA physicians were basing their diagnoses on the medical history and symptoms as reported by the Veteran.  In this respect, the Veteran is competent to testify to events and symptoms that he actually experienced or witnessed.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, while the Veteran's statements have been deemed competent evidence, the Board must determine whether such evidence is credible.  Here, as noted by the VA examiner, the evidence reflects various inconsistencies in the Veteran's reports of his medical history and symptomatology.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements or consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Similarly, as the appeal process continued, the record shows that the Veteran's statements as to his symptoms changed to reflect reports of significant symptoms.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  For example, although VA treatment records dated in early 2010 show that he denied any significant problems with PTSD, the Veteran asserted in his December 2010 Notice of Disagreement that he continued to struggle with chronic sleep impairment, memory problems, difficulty in social relationships, and frequent panic attacks.  In addition, this statement is contradicted by the negative PTSD screens conducted since the Veteran's separation from service as well as his report of symptoms during the VA examination.  As a result, the Board finds the Veteran's lay testimony inconsistent and not credible with respect to his symptomatology, and therefore, the diagnoses of acquired psychiatric disabilities based solely upon the Veteran's own reports carry less probative weight than the opinion provided by the November 2012 VA examiner.  

In support of his claim, the Veteran submitted a December 2012 written statement from a family development specialist, C. Edwards.  C. Edwards stated that she had noticed the Veteran presented several behaviors, which included difficulties with confrontation, agitation toward people of certain ethnicities, anger issues, motivational issues, personal hygiene issues, insomnia, hyperarousal, problems with concentration, and avoidance of crowds.  Here, however, the Board affords little probative value to the private statement as C. Edwards did not provide a clear diagnosis of an acquired psychiatric disability and did not relate any of the Veteran's symptoms to active duty.  
Furthermore, although the Veteran asserts that he has an acquired psychiatric disability related to active duty, it is well established that a layperson without medical training is not qualified to render a medical diagnosis or opinion concerning the etiology of an acquired psychiatric disability.  See 38 C.F.R. 
§ 3.159(a)(1); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The question of whether the Veteran currently has an acquired psychiatric disability related to active duty does not lie within the range of common experience or common knowledge.  The record does not show that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to a diagnosis or etiology of an acquired psychiatric disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Board finds the Veteran's lay statements do not constitute competent, probative evidence that he has a current acquired psychiatric disability related to active duty. 

Moreover, the Board finds the evidence does not indicate that a psychosis manifested to a compensable degree within the year following active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this respect, the first record of complaints with respect to a psychosis is found in a November 2004 VA treatment record, approximately 13 years following separation from active duty.  A lengthy period of separation without any documentation of a pertinent complaint, diagnosis, or treatment for an acquired psychiatric disability weighs heavily against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1130 (Fed. Cir. 2000).  Furthermore, as noted above, the Board finds the Veteran's statements inconsistent and not credible with respect to his symptomatology since separation from service.  Thus, the Board finds the Veteran has not established continuity of symptomatology for the purpose of service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for an acquired psychiatric disability, to include PTSD, depression, and generalized anxiety disorder.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, and generalized anxiety disorder, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


